DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the amendment filed on 07/08/22.  Examiner acknowledged that claims 1-13 are canceled; claims 14-16 are new.  Currently, claims 14-16 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the logic circuit formed on the emergency adapter; emergency power supply incorporated into the normal driver; logic circuit disable an outside dim signal and sends an emergency dim signal to control the normal driver must be shown or the feature(s) canceled from the claim(s) 1.  No new matter should be entered.
Currently, none of Figs. 2-7 illustrates the claimed subject matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the secondary driver connected to the logic circuit.”  It is not clear what a secondary driver is.
Claim 1 recites “an emergency power supply.”  It is not clear if the emergency power supply is equivalent to the emergency adapter.
Claim 1 recites “a logic circuit formed on the emergency adapter.”  It is not clear if applicant referencing the limitation in line 5 or trying to establish another limitation that is within the emergency adapter.
Claim 1 recites “a DIM input.”  It is not clear if the DIM input is an outside dim signal or an emergency dim signal or another completely different limitation.
Claim 1 recites “an abnormal power state.”  It is not clear if this is the same as the emergency mode.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-16 are rejected under 35 U.S.C. 103, as best understood in view of the 112 rejection above, as being unpatentable over Johnson (US 2018/0368223).
Regarding Claim 14, Johnson teaches a dual power switching system (Fig. 5: 500) comprising: a power input (Fig. 2: 102); b. a normal driver (Fig. 2: 222), wherein the power input is connected to the normal driver and powers the normal driver; c. a logic circuit (Fig. 5: 540), wherein the logic circuit is configured to detect an abnormal power state ([0056] “microcontroller can also detect a fault by detecting a current that exceeds a predetermined fault level as measured by the current sensor 528”); d. a secondary driver (Fig. 5: Q2, Q1), wherein the secondary driver is connected to the logic circuit, wherein the logic circuit activates ([0056] “the microcontroller 540 can open Q1 and disconnect the current converter 522 from the battery 530 in response to detecting the voltage across the LED lighting source 580 is below battery voltage”) the secondary driver in the abnormal power state; e. a series of lamps (Fig. 5: 5801) powered by the normal driver in a normal state, and powered by the secondary driver in the abnormal power state ([0031] “the AC detect circuit 266 can detect a loss of AC power and notify the microcontroller 246 such that the microcontroller 246 can enter an emergency mode. In the emergency mode the emergency LED driver 120 can provide power to an LED lighting source, via connection 152, using the battery pack 130”), wherein the lamps are connected to the normal driver and also the secondary driver; f. an emergency power supply (Fig. 2: 130), wherein the emergency power supply is incorporated as a DIM input into the normal driver, wherein the emergency power supply includes a secondary emergency switch (Fig. 2: 242) and a boost power supply (Fig. 1: 122, Fig. 5: 522) that are also in the normal driver; g. an emergency adapter (Fig. 2: 266), wherein the DIM input receives a signal (Fig. 2: AC detect) from the emergency adapter; and h. a logic circuit (Fig. 2: 246), wherein the logic circuit is formed on the emergency adapter, wherein the logic circuit judges if the power input is in an emergency mode, wherein if the dual power switching system is in not in the emergency mode then the emergency voltage is boosted back to a normal voltage range, and if the dual power switching system is in the emergency mode, then the logic circuit controls the driver to work at an emergency level, where the logic circuit disables an outside dim signal, and sends an emergency dim signal to control the normal driver to drive the series of lamps at an emergency level ([0031] “the AC detect circuit 266 can detect a loss of AC power and notify the microcontroller 246 such that the microcontroller 246 can enter an emergency mode. In the emergency mode the emergency LED driver 120 can provide power to an LED lighting source, via connection 152, using the battery pack 130”).

Regarding Claim 15, Johnson teaches the dual power switching system of claim 1, wherein the normal driver provides an AC output, but the secondary driver provides a DC output ([0032] “microcontroller 246 can instruct the battery disconnect 242 to connect or disconnect the battery 130 from the emergency LED driver 120. During emergency mode or test mode, the battery is connected to the emergency LED driver.).

Regarding Claim 16, Johnson teaches the dual power switching system of claim 1, wherein the normal driver provides a normal DC output (Fig. 5: D1 rectifies the output), and the secondary driver provides an emergency DC output (Fig. 5: Q1 connect/disconnect the battery), wherein the emergency DC output is lower than ([0040] “rolling back or decreasing power provided to an LED lighting source over time in order to increase the amount of time the battery can power the LED lighting source”) the normal DC output.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844